Citation Nr: 0335630	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to service connection for a disorder 
manifested by multiple joint pain.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder.  

6.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a laparoscopy with 
lysis of adhesions.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1991 
to April 1992.  Her appeal came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In January 2003, the Board undertook additional 
evidentiary development regarding the appellant's claims.  
The case is once again before the Board for appellate 
consideration.  


FINDING OF FACT

The appellant is shown to have bronchial asthma that is 
related to service.  


CONCLUSION OF LAW

Bronchial asthma was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that notwithstanding the recent amendments to 
the law governing the duty to notify and the duty to assist 
enacted by the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the grant of service connection for 
bronchial asthma constitutes a complete grant of that 
benefit.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where 
appealed claim for service connection is granted, further 
appellate-level review is terminated as the Board does not 
retain appellate jurisdiction over additional elements of 
claim: original disability rating and effective date).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The appellant asserts that she has bronchial asthma that is 
related to her military service.  

Service medical records showed no complaint, treatment, or 
finding of any respiratory disability.  

A December 1991 private medical record indicated that the 
appellant was treated for complaints of dizziness and being 
unable to breathe.  It was reported that physical examination 
revealed bronchitis.  

A January 1998 VA outpatient record noted that the appellant 
had been treated two weeks before for severe bronchial asthma 
and bronchitis.  Subsequently dated VA medical records show 
that she has continued to received treatment for bronchial 
asthma.  An October 1998 statement from a VA physician noted 
that the appellant was unable to perform a "PT" test 
because of exercised-induced bronchial asthma and shortness 
of breath.  Pulmonary function testing performed as part of a 
February 1999 VA respiratory examination revealed moderate 
obstructive airways disease, and bronchial asthma was 
diagnosed.  

At an August 2002 Regional Office hearing, the appellant 
testified about the respiratory problems she had experienced 
since being on active duty during the Persian Gulf War.  

In April 2003, the appellant underwent a VA respiratory 
examination.  Findings from pulmonary function tests showed 
minimal obstruction.  The diagnosis was mild to mildly 
moderate bronchial asthma that was aggravated by associated 
sinusitis and allergic rhinitis.   The examiner opined that, 
based on his review of the BVA remand, the appellant's 
service file, the interview of the appellant, and the section 
on asthma and respiratory complications in The Merck Manual 
of Diagnoses and Therapies, 17th Edition, it was at least as 
likely as not that the bronchial asthma with associated 
sinusitis and allergic rhinitis precipitated during active 
duty and was aggravated by service.  

After reviewing the evidence in this case, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to the claim for 
service connection for bronchial asthma.  While the evidence 
does not show that the appellant was treated for asthma 
during service, there is medical opinion that links her 
current asthma problems to service.  Because a veteran is 
extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107, the Board finds that 
service connection is warranted for bronchial asthma.  


ORDER

Service connection is granted for bronchial asthma.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise her as 
to what evidence she needed to submit to substantiate her 
claims of entitlement to service connection for a disorder 
manifested by joint pain, hypertension, a gastrointestinal 
disability and an acquired psychiatric disorder, and 
entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a laparoscopy with lysis of 
adhesions, and as to what evidence the RO would help her to 
obtain.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to those claims.  

As indicated, the Board undertook additional development in 
January 2003 regarding the appellant's claims for service 
connection for a disorder manifested by joint pain, 
hypertension, gastrointestinal disability and an acquired 
psychiatric disorder, and for a disability rating in excess 
of 10 percent for postoperative residuals of a laparoscopy 
with lysis of adhesions.  The evidence obtained consisted of 
Social Security Administration medical records and the 
reports of VA medical and psychiatric examinations performed 
in April 2003.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003) (DAV).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the claimant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the claim considering the newly obtained evidence, 
as well as evidence previously of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), (PVA), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit's conclusion was 
similar to the one reached in DAV.  The court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board also notes that the physician who performed the 
April 2003 VA psychiatric examination stated at the beginning 
of his report that the claims file had not been reviewed.  
The Board finds, therefore, that his opinion as to the 
etiology of the appellant's currently diagnosed bipolar 
disorder was based on history provided to him by the 
appellant.  The United States Court of Appeals for Veterans 
Claims has held that the Board is not required to accept a 
physician's opinion that is based on the veteran's recitation 
of the medical history.  Godfrey v. Brown, 8 Vet. App. 113 
(1995).  See also Owens v. Brown, 7 Vet. App. 429 (1995).  

The April 2003 examiner opined that it was at least as likely 
as not that the appellant was experiencing increased acid 
reflux as a result of her history of treatment with 
nonsteroidal type medication for her multiple joint pains as 
reviewed in her service records.  It is not clear that the 
examiner is referring to her active service records i.e., her 
October 1991 to April 1992 period of active duty.  Reference 
to the actual service medical records is not made.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent. Particularly, the RO must notify 
the appellant of the applicable provisions of 
the VCAA, including what evidence is needed 
to support his claim, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  

2.  The RO should request that the 
psychiatrist who performed the April 2003 VA 
psychiatric examination to review the claims 
file.  If that psychiatrist is not available 
, then the RO should request that another 
psychiatrist review the claims file.  
Thereafter, the reviewing psychiatrist should 
be requested to express an opinion as to the 
etiology of the appellant's current 
psychiatric disorder, particularly whether it 
is as likely as not that the disorder is 
related to service.  The psychiatrist should 
specify what information was used to arrive 
at any conclusions, and should provide 
complete rationale for all opinions rendered.  

3.  The RO should schedule the appellant for 
rheumatology and gastrointestinal 
examinations for the purpose of determining 
whether the appellant has a disorder 
manifested by joint pain and/or 
gastrointestinal disability that is either 
related to service or related to a service-
connected disability.  The claims folder and 
a copy of this remand must be made available 
to and reviewed by the examiner prior to the 
examination.  All indicated studies should be 
performed if not contraindicated.  The 
examiner should be requested to express an 
opinion as to whether the appellant's 
complaints of multiple joint pain and 
gastrointestinal problems are as likely as 
not due to a disability that was present 
during her active military service, or due to 
a service-connected disability.  The examiner 
should also be requested to present all 
opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report, 
and such opinions should refer to service 
medical records that have been reviewed and 
be reconciled with the opinion expressed in 
the April 2003 VA examination report 
regarding the presence of scleroderma.  

4.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
disorder manifested by joint pain, 
hypertension, gastrointestinal disability and 
an acquired psychiatric disorder, and for an 
increased rating for postoperative residuals 
of a laparoscopy with lysis of adhesions, 
taking into consideration the evidence 
obtained by the Board (the additional medical 
evidence sought by this remand, the reports 
of the April 2003 VA medical and psychiatric 
examinations, and the additional Social 
Security Administration medical records), as 
well as evidence previously of record.  If 
any of the benefits sought on appeal remains 
denied, the appellant and her representative 
should be provided a supplemental statement 
of the case and an appropriate period of time 
to respond.  Thereafter, the case should be 
returned to the Board.  

The appellant need take no action until notified, and she has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



